 BRYAN CAVE LEIGHTON PAISNER LLP, #145700
 Robert J. Miller, 013334
 Khaled Tarazi, 032446
 Two North Central Avenue, Suite 2100
 Phoenix, Arizona 85004-4406
 Telephone:     (602) 364-7000
 Fax:           (602) 364-7070
 Email:         rjmiller@bclplaw.com
                khaled.tarazi@bclplaw.com

 Attorneys for Wells Fargo Vendor Financial Services, LLC
                      IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF ARIZONA

 In re:                                                   Chapter 11

 Bob Bondurant School of High Performance                 Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                          NOTICE OF APPEARANCE AND
                 Debtor.                                  REQUEST FOR NOTICE



          NOTICE IS HEREBY GIVEN that counsel listed below hereby appear in the above-

 referenced proceeding as counsel for Wells Fargo Vendor Financial Services, LLC:

                                       Robert J. Miller
                                        Khaled Tarazi
                           BRYAN CAVE LEIGHTON PAISNER LLP
                             Two North Central Avenue, Suite 2100
                                Phoenix, Arizona 85004-4406
                                   rjmiller@bclplaw.com
                                 khaled.tarazi@bclplaw.com
          The above-listed counsel formally request that all notices and copies of any and all filings

 and/or notices of hearing in the above-captioned proceeding be sent to them at the address set

 forth above; that this request shall remain a continuing request and demand for notices to be

 provided to the above-listed counsel.



 ///

 ///

 ///




Case   2:18-bk-12041-BKM
 12552730.2                      Doc 185 Filed 03/13/19 Entered 03/13/19 09:09:58                Desc
                                  Main Document    Page 1 of 2
        DATED this 13th day of March, 2019.

                                            BRYAN CAVE LEIGHTON PAISNER LLP



                                            By    /s/ KT, #032446
                                                 Robert J. Miller
                                                 Khaled Tarazi
                                                 Two North Central Avenue, Suite 2100
                                                 Phoenix, Arizona 85004-4406
                                                 Attorneys for Wells Fargo Vendor Financial
                                                 Services, LLC


 EFILED on March 13, 2019 with the U.S. Bankruptcy
 Court and copies served via CM/ECF notice on all parties
 who have appeared in this case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Hilary L. Barnes
 Philip J. Giles
 ALLEN BARNES & JONES, PLC
 1850 North Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 hbarnes@allenbarneslaw.com
 pgiles@allenbarneslaw.com
 Attorneys for the Debtor



  /s/ Cathy Russell




Case   2:18-bk-12041-BKM
 12552730.2                                 2
                              Doc 185 Filed 03/13/19  Entered 03/13/19 09:09:58           Desc
                               Main Document    Page 2 of 2
